Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments on page 9. “In both the filtering position and bypass position of Krahl, the air passes along a radial flow path, either through the filter, or through the bypass opening during the configuration shown in Figure 3a. Actuating the movable portion of the frame 5b does not create a second flow path, the air still flows radially into the engine. The difference is only whether the air flows through the bypass opening or flows through filter media along the flow path. Krahl does not claim two separate flow paths, only a bypass mode where the position of the filter changes, not the air flow path. Krahl also does not have the ability to selectively close the air flow path. Krahl is able to either position a filter in the airflow path or move the filter away from the air flow path. In direct contrast to Krahl, Applicant claims two air flow paths and an actuation assembly that is able to select between opening and closing one of the two air flow paths. Krahl does not teach the ability to close its only air flow path at all, only whether to have a filter inserted into the air flow path or have the filter removed from the air flow path.”
Thus the prior art does not teach or fairly suggest a multi-modal multi-media air filtration system, the system comprising: a base having one or more connection features; a filter media assembly, the filter media assembly being configured to attach to the base portion at a first end, the filter media assembly further comprising: a first filter media extending across a first air flow path, the first air flow path extending through a first sidewall portion of the filter media assembly; a second filter media extending across a second air flow path, the second air flow path extending through a second sidewall portion of the filter media assembly; and an actuation assembly configured to selectively open or close one of the first air flow path or the second air flow path by moving a movable blocking mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHARON PREGLER/           Primary Examiner, Art Unit 1772